 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 9                                     AT SEATTLE
10
     In the Matter of the Petition of:
11
                                                       No. MC18-0105RSL

12
     PJSC Uralkali for an Order Pursuant to 28
     U.S.C. § 1782 to Conduct Discovery for Use        ORDER DIRECTING SERVICE AND
13
     in a Foreign Proceeding                           ESTABLISHING RESPONSE
                                                       DEADLINE
14

15

16          Having reviewed the petition of PJSC Uralkali for an ex parte order permitting

17   petitioner to issue a Rule 45 subpoena to John E. McCaw, Jr., and approving the scope of

18   the proposed subpoena, it is hereby ORDERED THAT:

19          1. The Court declines to rule on this matter ex parte. Petitioner shall, within

20   twenty-one (21) days of the date of this Order, serve a copy of this Order, together with

21   the petition and supporting documents, on John E. McCaw, Jr. Within seven (7) days of

22   service, petitioner shall file proof thereof. If service cannot be timely effected, petitioner

23   shall seek additional time to make such service. If petitioner fails to comply with this

24   paragraph, this action shall be dismissed.

25          2. John E. McCaw, Jr., may file with the Court an opposition to the petition not

26   later than fourteen (14) days after receipt of this Order.

27          3. If an opposition is filed, this matter will be given a civil action number and

28
     ORDER DIRECTING SERVICE AND
     ESTABLISHING RESPONSE DEADLINE - 1
 1   assigned to a United States District Judge for handling.
 2          4. The failure to file a timely opposition following service will result in the grant
 3   of the application without any further proceedings.
 4

 5          Dated this 24th day of October, 2018.
 6                                              A
 7                                              Robert S. Lasnik
                                                United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     ORDER DIRECTING SERVICE AND
     ESTABLISHING RESPONSE DEADLINE - 2
